DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Request for Continued Examination filed on 24 November 2021.  The instant application claims priority to 23 December 2010.
Claim(s) 1-12 and 14-23 is/are pending and present for examination.  Claim(s) 1, 12, and 24 is/are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 12, and 24 have been amended.
Claim 13 has been cancelled.
No claim has been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 March 2021 and 12 May 2021 is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-21, and 24deMilo et al, USPGPUB No. 2011/0022642, filed on 24 July 2009, and published on 27 January 2011, in view of Lee, USPGPUB No. 2012/0158949, filed on 21 December 2010, and published on 21 June 2012, and in view of Bates, USPGPUB No. 2009/0030986, filed on 23 July 2008, and published on 29 January 2009, in further view of Holcombe, U.S. Patent No. 9,313,604, filed on 22 June 2010, and issued on 12 April 2016, and in further view of Sinha et al, USPGPUB No. 2011/0258317, filed on 19 April 2010, and published on 20 October 2011, and in further view of Evans, USPGPUB No. 2012/0054755, filed on 31 August 2010, and published on 1 March 2012.
As per independent claims 1, 12, and 24, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
A system for providing a cloud-based distributed database, the system comprising:

at least one processor operatively connected to a memory {See deMilo, Figure 1};

a provisioning component executed by the at least one processor, the provisioning component being configured to:

accept a user request, the user request including a specification of configuration information for a distributed database {See deMilo, [0013], wherein this reads over “In such a case, the cloud storage policy router may receive service level/capability advertisements from multiple cloud storage services, as well as provide a web-services style interface allowing a client application to upload a file along with requested storage attributes.  When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}, 

provision cloud-based resources based on the user request, the cloud-based resources including processor and memory resources {See deMilo, [0013], wherein this reads over “In such a case, the cloud storage policy router may receive service level/capability advertisements from multiple cloud storage services, as well as provide a web-services style interface allowing a client application to upload a file along with requested storage attributes.  When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”} and

the cloud-based resources including cloud-based resources in a free tier and cloud-based resources in a paid tier {See Lee, [0062], wherein this reads over “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class. Resources of the network such as bandwidth may be assigned to the service levels as well as network priorities. For instance, users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows. The remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class”}, and

install and configure a database subsystem on the free tier or the paid tier of the cloud-based resources, wherein the database subsystem {See Evans, [0043], wherein this reads over “This service may be offered as a business model in two tiers: free and premium. Suppose the free version is defined in the following manner: (1) responds to work at a lower priority than the premium version; and (2) is limited to some number, N, of compute instances per job and is capped, overall, at some number P total compute instances.”; and [0049], wherein this reads over “the behavior of a cloud application or service based can be dynamically changed based on new business concepts, pricing, subscription models, etc. Thus, embodiments of the invention can expedite the process of updating/attempting new business models for cloud-based services”} comprises:

at least one replica set, each replica set comprising

a primary node that hosts a primary database instance and that accepts database write operations from an authenticated client system {See Bates, [0037], wherein this reads over “in the embodiment of FIG. 2A, cluster node A 114 is initially set to be a "master" node or "source", i.e., the node where data "updates" are initiated.”}, and

{See Bates, Figure 2A) that host copies of data of the primary database instance and that replicate logged operations of the primary node {See Bates, [0037], wherein this reads over “In the same embodiment, cluster node B 124 is a "client" node or "target", i.e., the node that receives and copies the "updates" of the master node A. In one example, an "update" is a write/save in an extent, i.e., a contiguous area of storage in a file.  The data "updates" are captured and applied to a session log by the replication application 114”};

a proxy layer that:

controls authentication of client systems based on connection strings communicated from the client systems, each connection string enabling authentication of a client system that communicated the connection string to connect to at least one of the cloud-based resources {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations”; and [0042], wherein this reads over “the tenant application may identify what metadata fields are needed for a file uploaded to the cloud storage service.  Additionally, the tenant application may identify any storage policies associated with the tenant application (or the user/application making the request)”; and [0043], wherein this reads over “Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application.  The interface may also include an encryption key used to encrypt the file prior to being uploaded to cloud storage”};

assigns, to each client of a plurality of clients, a portion of the at least one of the cloud-based resources and an operating capability of the database subsystem {See deMilo, [0011], wherein this reads over “A file upload tenant may be configured to generate a user interface that allows a user to specify metadata to associate with a file along with a link to a cloud storage service to which the file is uploaded”};

for each client of the plurality of clients, manages access to a database application based on a connection string used for authentication, to enable transparent execution of write and read commands to and from the portion of the at least one of the cloud-based resources assigned to the client1 {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations”; and [0042], wherein this reads over “the tenant application may identify what metadata fields are needed for a file uploaded to the cloud storage service.  Additionally, the tenant application may identify any storage policies associated with the tenant application (or the user/application making the request)”; and [0043], wherein this reads over “Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application.  The interface may also include an encryption key used to encrypt the file prior to being uploaded to cloud storage”}; and

for each client of the plurality of clients, communicates a result to a client system authenticated for the client, the result being communicated from a portion of the database subsystem associated with the client system in response to a client-communicated operation {See deMilo, [0013], wherein this reads over “a cloud storage policy router (or more simply just router or routing device) may act as a proxy for multiple cloud storage locations” and “when a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers. Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}; and

a monitoring component that executes within the proxy layer to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of the plurality of clients {See Holcombe, column 7, lines 5-33, wherein this reads over “the request throttling server 125 can authorize the request throttling client 141 to perform throttling of requests for network services 121 made on behalf of a client 103.  In this way, a network service device 105 executing a network service 121 can perform throttling of its own requests according to policies 147 defined and stored in the data store 145”}, and

wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client {See Holcombe, column 5, lines 4-14, wherein this reads over “In one embodiment, the request throttling server 125 can throttle requests on the basis of a client 103 IP address.  In this example, a throttling policy 147 can be defined that limits requests from an IP address at a certain rate threshold.  Because request data 151 can be tracked and historical request data 151 can be maintained in the data store 145 and accessible via the request throttling management application 143, the request throttling server 125 can refuse a request from the client 103 IP address.”}, and a limit to a predetermined threshold of memory usage by a client, 

wherein the proxy layer performs management operations involving the cloud-based resource in the free tier differently from the cloud-based resource in the paid tier {See Lee, [0062], wherein this reads over “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class. Resources of the network such as bandwidth may be assigned to the service levels as well as network priorities. For instance, users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows. The remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class”}, and

wherein the proxy layer is configured to automatically increase an amount of a cloud-based resource available in the free tier based on a predetermined metric {See Sinha, [0035], wherein this reads over “The monitoring module 124 monitors events pertaining to the execution of the application within the data center. Some events originate from issues pertaining to the application itself”; [0037], wherein this reads over “The resource assignment module 122 receives the events provided by the monitoring module 124. The resource assignment module 122 then determines, for each application that is being executed, whether each event warrants a modification of the resources assigned to the application.”; and [0056], wherein this reads over “Although not shown, the resource assignment module 122 also takes into consideration other specified requirements of the application. For example, the SLA can also specify that application modules are requested to provide a certain amount of processing capacity and/or memory capacity. The resource assignment module 122 (or some other assignment module that works in cooperation with the resource assignment module 122) can take this information into account when assigning resources to the application.”}.  

	deMilo is directed to the invention of a policy-driven cloud storage management system.  Specifically, deMilo discloses a multi-tenant environment which utilizes a cloud stage policy router as a proxy for matching files and applications with specific cloud storage providers.  deMilo fails to disclose the claimed features of “the cloud-based resources including cloud-based resources in a free tier and cloud-based resources in a paid tier” and “wherein the proxy layer performs management operations involving the cloud-based resource in the free tier differently from the cloud-based resource in the paid tier”.
	Lee is directed to the invention of a network system for policing resource intensive behaviors.  As per the claimed feature of “the cloud-based resources including cloud-based resources in a free tier and cloud-based resources in a paid tier,” Lee discloses a system comprising a plurality of service levels.  Specifically, Lee discloses that “QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class” wherein “[r]esources of the network such as bandwidth may be assigned to the service levels as well as network priorities.”  See Lee, [0062].  Additionally, Lee discloses that “users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows” such that “[t]he remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class.”  See Lee, [0062].  Wherein Lee discloses a plurality of quality of service levels, it would have been obvious to one of ordinary skill in the art, before the effective filing date, that the plurality of quality of service levels may be distinguishable from each other based upon the assigned service class (i.e. gold, silver, and bronze classes).  Moreover, Lee discloses that “some users pay more to use more bandwidth, and this information may be reflected in the profile 
As per the claimed feature of “wherein the proxy layer performs management operations involving the cloud-based resource in the free tier differently from the cloud-based resource in the paid tier ,” Lee discloses that “the NTPS 300 may elect to downgrade the flow to the "silver" class, downgrade the flow to the "bronze" class, or simply drop the offending flow” wherein “if the NTPS 300 determines that there are no resources available in the "silver" or "bronze" classes, the NTPS 300 may also elect to drop the flow.”  See Lee, [0066].  That is, Lee discloses a system wherein the “gold” class is treated differently from the “silver” class based upon the availability of resources.  Wherein it would have been obvious to one of ordinary skill in the art these resources could comprise cloud-based resources, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art of deMilo with that of Lee for the predictable result of a system wherein the database system and cloud service of deMilo may throttled based upon the quality of service levels provided by Lee.
The combination of deMilo and Lee fails to disclose the claimed feature of “at least one replica set, each replica set comprising a primary node that hosts a primary database instance and that accepts database write operations from an authenticated client system”, “at least two secondary nodes that host copies of data of the primary database instance and that replicate logged operations from the primary node”, and “wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client, and a limit to a predetermined threshold of memory usage by a client.” 
	As per the claimed feature of “at least one replica set comprising a primary node hosting a primary database instance that accepts database write operations from client systems,” the prior art of Bates discloses said feature.  Bates is directed to the invention of a system for remote asynchronous data replication.  Specifically, Bates discloses that “[i]n the example of FIG. 2, data stored in primary storage A 
	As per the claimed feature of “at least two secondary nodes,” it is noted that Bates discloses a system comprising a plurality of replication nodes (e.g. Node C and D, respectively elements 134 and 144).  Furthermore, regarding the claimed feature of “secondary nodes that host copies of data of the primary database instance that replicate logged operations from the primary node,” it is noted that Bates discloses that “cluster node B 124 is a "client" node or "target", i.e., the node that receives and copies the "updates" of the master node A” wherein “an "update" is a write/save in an extent, i.e., a contiguous area of storage in a file” such that “the data "updates" are captured and applied to a session log by the replication application 114.”  See Bates, [0037].  Wherein Bates discloses a system for data replication amongst nodes of data, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art of deMilo with that of Bates for the predictable result of improving the database system of deMilo to have a plurality of secondary nodes which comprise copies of a primary database instance which have been replicated from logged operations (via the session log of Bates).
	Holcombe is directed to the invention of a network service request throttling system.  Specifically, Holcombe discloses a system wherein usage data by an application and/or client is tracked to determine whether said application or client has exceeded a threshold.
As per the claimed feature of “a monitoring component that executes within the proxy layer to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of the plurality of clients,” Holcombe discloses that “[t]he request throttling server 125 can authorize the request throttling client 141 to perform throttling of requests for network services 121 made on behalf of a client 103” and “a network service device 105 executing a network service 121 
As per the claimed feature of “wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client, and a limit to a predetermined threshold of memory usage by a client,” Holcombe discloses that “the request throttling server 125 can throttle requests on the basis of a client 103 IP address” wherein “a throttling policy 147 can be defined that limits requests from an IP address at a certain rate threshold.”  See Holcombe, column 5, lines 4-14.  Additionally, Holcombe discloses that “the request throttling server 125, in the example of FIG. 2, can make a throttling determination based at least upon the throttling policy and the parameters extracted from a particular request.”  See Holcombe, column 9, lines 9-36.  That is, Holcombe discloses a system wherein the network usage by a client may be throttled such that the network bandwidth usage is limited according to the throttling policy.  Wherein Holcombe discloses a system for throttling usage of a networked computer and/or cloud-based service, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the database system of deMilo with that of Holcombe for the predictable result of a system wherein the database operations of deMilo may be throttled at the cloud-based resource based on usage.
As per the claimed feature of “wherein the proxy layer is configured to automatically increase an amount of a cloud-based resource available in the free tier based on a predetermined metric,” the prior art combination of deMilo, Lee, Bates, and Holcombe fails to disclose said feature.  Sinha is directed to the invention of adaptive provisioning of network resources to an application based upon the SLA of said application.

As per the claimed feature of “install and configure a database subsystem on the free tier or the paid tier of the cloud-based resources, wherein the database subsystem,” Evans discloses that “”[t]his service may be offered as a business model in two tiers: free and premium. Suppose the free version is defined in the following manner: (1) responds to work at a lower priority than the premium version; and (2) is limited to some number, N, of compute instances per job and is capped, overall, at some number P total compute instances.”  See Evans, [0043].  Additionally, Evans discloses that “the behavior of a cloud application or service based can be dynamically changed based on new business concepts, pricing, subscription models, etc.” such that ”the invention can expedite the process of updating/attempting new business models for cloud-based services.”  See Evans, [0049].  That is, Evans discloses a free and a premium tier comprising a plurality of cloud applications or services which may be managed accordingly.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art combination of deMilo, Lee, Bates, and Holcombe, and Sinha with that of Evans for the predictable result of providing a policy-driven cloud storage management system with a free and a premium tier (as disclosed by Evans) that is dynamically modifiable according to the features disclosed by Sinha.
As per dependent claim 2, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 1, wherein the database subsystem executes a multi-tenant database instance hosted on the at least one replica set {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database.”}, and 

wherein, in the transparent execution of write and read commands enabled by management of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant {See deMilo, [0040], wherein this reads over “As shown, the interface 425 allows the user to specify the name of the tenant application ("TSRT" in this example) as well as an application URL ("www.cisco.com/tsrt") at which clients may access the registered tenant service”}.
 

As per dependent claim 3, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 2, wherein, for the plurality of clients, the proxy layer manages secure portions of the multi-tenant database instance for the portions of the at least one of the cloud-based resources and the operating capabilities of the database subsystem respectively assigned to the plurality of clients {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}. 
 
As per dependent claim 4, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 1, wherein the monitoring component further comprises at least one first monitor agent that executes monitoring on cloud-based resources to collect performance metrics relating to cloud-based resource utilization {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers.  Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}. 
 
As per dependent claim 5, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 4, wherein the monitoring component further comprises at least one second monitor agent that executes monitoring on database application components to collect performance metrics relating to database operations {See deMilo, [0027], wherein this reads over “Further, in one embodiment, the routing device 240 may query multiple cloud storage providers 230 to identify the capabilities or characteristics of different cloud storage providers 230”}. 
 
As per dependent claim 6, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 5, wherein the database subsystem provisions additional cloud-based resources automatically to support the at least one replica set, and to maintain a minimum resource threshold for each client of the plurality of clients {See deMilo, [0035], wherein this reads over “Further, additional storage policy routers may be added to an enterprise network topology and configured (e.g., with a network address) and the addresses of the available cloud storage services (e.g., IP addresses of storage routers 264 and 284) to provide scalability and load balancing services”}. 
 
As per dependent claim 7, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 1, wherein the proxy layer connects a portion of the database subsystem associated with a client with an independent database instance associated with the client {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database”}. 
 
As per dependent claim 8, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 7, wherein the database subsystem displays a management interface useable to manage connected multi-tenant and non-multi-tenant database instances associated with the client {See deMilo, [0043], wherein this reads over Once generated, the tenant application may transmit the interface page to the requesting client, where it is rendered for display (step 530).  As noted, the interface may include the appropriate constructs for the user to supply values for the metadata files.  Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application”}. 
 
As per dependent claims 10 and 21, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The system of claim 1, wherein the database subsystem disables memory-intensive or processor-intensive database operations based on the usage metrics {See Bates, [0054], wherein this reads over “In other embodiments, the log configures itself adaptively to such conditions, adjusting its performance characteristics to throttle incoming updates and prevent resource exhaustion”}. 

As per dependent claim 14, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 12, wherein the database subsystem includes a multi-tenant database instance hosted on the at least one replica set {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database.”}, and

wherein, in the transparent execution of write and read commands enabled by the managing of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant {See deMilo, [0040], wherein this reads over “As shown, the interface 425 allows the user to specify the name of the tenant application ("TSRT" in this example) as well as an application URL ("www.cisco.com/tsrt") at which clients may access the registered tenant service”}.
 
	The Examiner notes that the claim limitation of “wherein, in the transparent execution of write and read commands enabled by management of access to the database application, a user is not given an indication of whether the database subsystem hosts multiple tenants or a single tenant” is a negative 
As per dependent claim 15, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 14, wherein the method further comprises managing, by the proxy layer, secure portions of the multi-tenant database instance for portions of the at least one of the cloud-based resources and the operating capabilities of the database subsystem assigned to a plurality of clients {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers”}. 
 
As per dependent claim 16, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 12, wherein the monitoring comprises monitoring the cloud-based resources to collect performance metrics relating to cloud-based resource utilization {See deMilo, [0013], wherein this reads over “When a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers.  Once a cloud storage service is determined, the routing device then forwards the file to that cloud storage service.”}. 
 
As per dependent claim 17, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 16, wherein the monitoring comprises monitoring database application components to collect performance metrics relating to database operations {See deMilo, [0027], wherein this reads over “Further, in one embodiment, the routing device 240 may query multiple cloud storage providers 230 to identify the capabilities or characteristics of different cloud storage providers 230”}. 
 
As per dependent claim 18, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 17, wherein the method further comprises: 

provisioning, automatically, additional cloud-based resources to support the at least one replica set;  and maintaining a minimum resource threshold for the client {See deMilo, [0035], wherein this reads over “Further, additional storage policy routers may be added to an enterprise network topology and configured (e.g., with a network address) and the addresses of the available cloud storage services (e.g., IP addresses of storage routers 264 and 284) to provide scalability and load balancing services”}.

As per dependent claim 19, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 12, wherein the method further comprises connecting, by the proxy layer, a portion of the database subsystem associated with the client with an independent database associated with the client {See deMilo, [0040], wherein this reads over “At step 320, the user may publish/deploy the tenant application to the storage broker.  For example, the broker may include an application server, a web server, and a database”}. 
 
As per dependent claim 20, deMilo, in combination with Lee, Bates, Holcombe, Sinha, and Evans, discloses:
The method of claim 19, wherein the method further comprises displaying, a management interface useable to manage connected multi-tenant and non-multi-tenant database instances associated with the client {See deMilo, [0043], wherein this reads over Once generated, the tenant application may transmit the interface page to the requesting client, where it is rendered for display (step 530).  As noted, the interface may include the appropriate constructs for the user to supply values for the metadata files.  Additionally, the interface transmitted to the client may also include a link used to upload the file to the cloud storage service associated with the tenant application”}. 
 
Claims 9, 11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over deMilo, in view of Lee, Bates, Holcombe, Sinha, Evans, and in further view of Massa et al, USPGPUB No. 2006/0090095, filed on 12 September 2005, and published on 27 April 2006.
As per dependent claims 9 and 22, deMilo, in combination with Lee, Bates, Holcombe, Sinha, Evans, and Massa, discloses:
The system of claim 1, further comprising;  

a snapshot component, executed on the at least one of the cloud-based resources, that:

generates a plurality of snapshots of data stored in the at least one replica set {See Massa, [0006], wherein this reads over “the present invention provides a method and system wherein at least three storage devices (replica members) are configured to maintain the cluster operational data, and wherein the replica members may be independent from any given node (independent replica member), or directly attached to a node as local storage (local replica member)”}; and

identifies a committed snapshot from the plurality of snapshots that is representative of data that has been replicated on a majority of members of the at least one replica set {See Massa, [0118], wherein this reads over “Only when a majority of replica members have committed an update is an update reported as having been successful.”}; and

a command processing component that reads the committed snapshot in response to a read commit option in a client read request, and to use the committed snapshot to generate a result from data that matches the client read request {See Massa, [0119], wherein this reads over “Alternatively, when a data read is being requested, step 1304 calls a read process to handle it, while when a data update is being requested, step 1306 calls an update process to handle the update request.  Note that for simplicity, FIG. 13 shows a process looping forever to handle a replica member becoming available/unavailable or a data read/update.”}. 
 
	deMilo is directed to the invention of a policy-driven cloud storage management system.  Bates is directed to the invention of a system for remote asynchronous data replication.  The combination of 
As per dependent claims 11 and 23, deMilo, in combination with Lee, Bates, Holcombe, Sinha, Evans, and Massa, discloses:
The system of claim 1, wherein each of the at least one replica set:

communicates, via a normal database operation, heartbeat information as metadata within a write operation function {See Bates, [0012], wherein this reads over “The message may be a "health check" message sent periodically from the master node to any of the client nodes, or a "health check" message sent periodically from any of the client nodes to the master node, or a "health check" message sent periodically from any of the client nodes to other client nodes within the replication cluster.  The method may further include completing the first active session in the master log and in any of the client logs.”}; and

automatically recovers a primary node in the database subsystem in response to a detected failure of the primary node by an absence of the heartbeat information {See Massa, [0009], wherein this reads over “For example, the quorum replica set algorithm propagates the data to update replica members following a cluster failure and restart of the cluster, when a replica member becomes available for use in the replica set (upon the failure and recovery of one or more members), or a change in node ownership of the replica set”}. 

deMilo is directed to the invention of a policy-driven cloud storage management system.  deMilo fails to disclose the claimed features of “heartbeat information as metadata within a write operation function” and “automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information.”  As per the claimed feature of “communicate, via a normal database operation, heartbeat information as metadata within a write operation function,” Bates discloses that “The message may be a "health check" message sent periodically from the master node to any of the client nodes, or a "health check" message sent periodically from any of the client nodes to the master node, or a "health check" message sent periodically from any of the client nodes to other client nodes within the replication cluster.”  That is, the “health check” message of Bates would read upon the claimed feature of “heartbeat information” under the broadest reasonable interpretation and as best understood.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art of deMilo with that of Bates for the predictable result of a system which may communicate status information with regards to a node via a health check message.
As per the claimed feature of “automatically recover a primary node in the distributed database system in response to a detected failure of the primary node by an absence of the heartbeat information,” the combination of deMilo, Bates, and Holcombe fails to disclose said feature.  Massa discloses that “the quorum replica set algorithm propagates the data to update replica members following a cluster failure and restart of the cluster, when a replica member becomes available for use in the replica set (upon the failure and recovery of one or more members), or a change in node ownership of the replica set.”  See Massa, [0009].  Wherein Massa discloses a system for update replicas following a cluster failure, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art combination of deMilo, Lee, Bates, Holcombe, and Sinha with that of Massa for the predictable result .

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Firstly, the Applicant asserts the argument that “the free tier is not an executable application governed by a service level agreement.”  See Amendment, page 17.  The Examiner respectfully disagrees.
It is noted that for the purposes of the instant examination, a “tier” is interpreted as a designation of a level given to certain resources.  That is, a “tier” in and of itself is not interpreted as a specific “executable application.”  Rather, the “tier” of the instant case is a designation of a level which provides a structure and/or bounds within which an executable application and/or resource may operate.
Sinha discloses that “[t]he monitoring module 124 monitors events pertaining to the execution of the application within the data center” wherein “[s]ome events originate from issues pertaining to the application itself.”  See Sinha, [0035].  That is, Sinha discloses the monitoring of events which would read upon the claimed feature of “a predetermined metric.” Additionally, Sinha discloses that “[t]he resource assignment module 122 receives the events provided by the monitoring module 124” such that “[t]he resource assignment module 122 then determines, for each application that is being executed, whether each event warrants a modification of the resources assigned to the application.” See Sinha, [0037].   That is, Sinha discloses the analysis of the aforementioned event to determine whether an application requires additional resources (i.e. “cloud-based resource”) to sustain the SLA requirements of the application.  The SLA of Sinha are interpreted to read upon the claimed feature of a “tier”.  Similarly, the service class of Lee are interpreted to read upon the claimed feature of a “tier”.
Applicant asserts the argument that the claimed “tier” is “an operating tier of a cloud-based system.”  Again, it is noted that the instant claims provide for “cloud-based resources in the free tier” and “cloud-based resources in the paid tier.”  In view of the claims and the Specification, it is noted that operating tier of a cloud-based system.”  Moreover, it is noted that Specification seems to support the interpretation that the tier is non-hardware (i.e. [0089], “the system is low on free tier capacity, resource (e.g., hardware) on an existing proxy is maxed out due to abuse or oversubscription, etc.”) and the resource itself is the hardware element.
Sinha discloses that “[a]lthough not shown, the resource assignment module 122 also takes into consideration other specified requirements of the application” and that “the SLA can also specify that application modules are requested to provide a certain amount of processing capacity and/or memory capacity.”  See Sinha, [0056].  That is, Sinha discloses that modifications can be made to sustain and/or meet the SLA requirements of the application (i.e. “increase an amount of a cloud-based resource).  Accordingly, wherein Sinha is directed to monitoring an application and modifying the resources allocated to said application, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to improve the prior art combination of deMilo, Lee, Bates, and Holcombe with that of Sinha for the predictable result of providing a policy-driven cloud storage management system (as disclosed by deMilo) that is dynamically modifiable according to the features disclosed by Sinha.
Secondly, Applicant asserts the argument that “SLAs are agreements for governing user-specific applications and not for managing a tier in which applications may be executed.”  See Amendment, page 18.  The Examiner respectfully disagrees.  A service-level agreement (SLA) is a commitment between a service provider and a client. Particular aspects of the service – quality, availability, responsibilities – are agreed between the service provider and the service user. The most common component of an SLA is that the services should be provided to the customer as agreed upon in the contract.  It is well known that SLAs may be multi-leveled or tiered to provide varying levels and/or tiers of service to a customer.
As previously noted, Lee discloses the following:
“QoS rules for a network defined by an SLA may include three quality of service (QoS) levels: a "gold" service level class, a "silver" service level class, and a "bronze" service level class. Resources of the network such as bandwidth may be assigned to the service levels as well as network priorities. For instance, users, applications, or flows associated with the "gold" service class may be given strict priority status for up to a set amount of bandwidth, thereby providing low loss, jitter, and delay for these flows. The remainder of the network resources may be divided between the "silver" and "bronze" service classes, with users, applications, or flows associated with the "silver" service class taking priority over users, applications, or flows associated with the "bronze" service class.”  See Lee, [0062].


Thirdly, Applicant asserts the argument that “the Office action does not identify a prior-art system using a SLA to manage a tier.”  See Amendment, page 18.  As previously noted, the services classes of Lee would read upon the claimed “tiers.”  Furthermore, deMilo discloses that “the cloud storage policy router may receive service level/capability advertisements from multiple cloud storage services, as well as provide a web-services style interface allowing a client application to upload a file along with requested storage attributes” and “[w]hen a user uploads a file and a set of storage requirements, the cloud storage policy router matches the requirements with the capabilities of different cloud storage providers.”  See deMilo, [0013].  Wherein deMilo discloses the management of cloud storage services and providers, it would have been obvious to one of ordinary skill in the art to further improve the management of said cloud storage services and providers with the SLA features of Lee and Sinha such that said management may be done in accordance with the SLA.  Furthermore, it is noted that Sinha discloses that “the data 
Accordingly, for the aforementioned reasons above, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claimed feature of “to enable transparent execution of write and read commands to and from the portion of the at least one of the cloud-based resources assigned to the client” is an intended use which lacks patentable weight for the purposes of the instant examination.